ACCEPTED
                                                                           03-13-00817-CV
                                                                                   4891756
                                                                  THIRD COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                                                      4/15/2015 9:06:19 AM
                                                                          JEFFREY D. KYLE
                                                                                     CLERK
                        No. 03-13-00817-CV
 ________________________________________________________________
                                                       RECEIVED IN
                                                  3rd COURT OF APPEALS
                  IN THE COURT OF APPEALS             AUSTIN, TEXAS
              THIRD DISTRICT OF TEXAS, AUSTIN     4/15/2015 9:06:19 AM
 ________________________________________________________________
                                                    JEFFREY D. KYLE
                                                          Clerk

SETON FAMILY OF HOSPITALS D/B/A SETON MEDICAL CENTER,

                              Appellant,

                                   v.

                      BEVERLY J. HAYWOOD,

                             Appellee.
 ________________________________________________________________

              ON INTERLOCUTORY APPEAL FROM
    THE 250TH JUDICIAL DISTRICT, TRAVIS COUNTY, TEXAS
 ________________________________________________________________

        APPELLANT’S NOTICE OF CHANGE OF ADDRESS
 ________________________________________________________________

     Comes Now, Appellant Seton Family of Hospitals d/b/a Seton

Medical Center and presents this Notice of Change of Address.

1.   Appellant Seton Family of Hospitals d/b/a Seton Medical Center,

and respectfully requests that this Court and Appellee take notice that

the address for Appellant’s counsel in this matter has changed.

Appellant respectfully requests that this Court, Appellee, and the Clerk
make a notation in their records that all further communication, notices

and pleadings should be directed to:

                          Emily J. Davenport
                Reed, Claymon, Meeker & Hargett, P.C.
                   5608 Parkcrest Drive, Suite 200
                          Austin, Texas 78731
                       (512) 660-5960 telephone
                        (512) 660-5979 facsimile
                       edavenport@rcmhlaw.com


                           Respectfully submitted,

                           REED, CLAYMON, MEEKER &
                           HARGETT, P.C.

                                 By    /s/ Emily J. Davenport

                                 Emily J. Davenport
                                 State Bar No. 24012501
                                 Robert L. Hargett
                                 State Bar No. 08996550
                                 Janice M. Byington
                                 State Bar No. 24006938
                                 5608 Parkcrest Drive, Suite 200
                                 Austin, Texas 78731
                                 (512) 660-5960 telephone
                                 (512) 660-5979 facsimile
                                 edavenport@rcmhlaw.com
                                 rhargett@rcmhlaw.com
                                 jbyington@rcmhlaw.com


                                 ATTORNEYS FOR APPELLANT
                                 SETON FAMILY OF HOSPITALS
                                 D/B/A SETON MEDICAL CENTER

                                   2
                    CERTIFICATE OF SERVICE

      Pursuant to rule 9.5 of the Texas Rules of Appellate Procedure, I
hereby certify that a true and correct copy of the foregoing instrument
has been filed electronically and delivered via electronically and via
facsimile to the following counsel of record on this 15th day of April,
2015:

Robert C. Alden
Byrd, Davis Furman & Alden, LLP
707 West 34th St.
Austin, Texas 78705


                                         /s/ Emily J. Davenport
                                       Emily J. Davenport




                                   3